MEMORANDUM **
Joel Drum, a California attorney who was suspended from the practice of law for misconduct, appeals pro se from the district court’s judgment dismissing for lack of subject matter jurisdiction his action under 42 U.S.C. § 1983 alleging due process violations arising out of his State Bar disciplinary proceedings. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a district court’s jurisdictional dismissal based on the Rooker-Feldman doctrine. Noel v. Hall, 341 F.3d 1148, 1154 (9th Cir.2003). We affirm.
The district court properly concluded that the Rooker-Feldman doctrine barred Drum’s action because it is a “forbidden de facto appeal” of suspension proceedings, and raises constitutional claims that are “inextricably intertwined” with prior state court decisions. Id. at 1158; see also Mothershed v. Justices of the Supreme Court, 410 F.3d 602, 607-08 (9th Cir.2005) (holding that district court lacked subject matter jurisdiction pursuant to Rooker-Feldman doctrine to adjudicate attorney’s challenge to his State Bar disciplinary proceedings).
Drum’s remaining contentions are unpersuasive.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.